Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-2 were previously pending and subject to the non-final office action mailed June 23rd, 2021. In the Response, submitted September 22nd, 2021, claims 1-2 were amended and no new matter was added. Therefore, claims 1-2 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on September 22nd, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on page 4 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 3 of this final office action. 
	On page 4 of the Response, the Applicant argues the following:
	“Applicants have amended claim 1 to incorporate the alleged abstract idea into a practical application. That is, as amended, claim 1 requires a dispatch management database, and a dispatch management system that comprises a memory storing executable instructions, and being programmed to perform the recited functions. As now recited, the “abstract idea” is incorporated into a practical application that cannot be performed in the human mind or other abstract means.”
	The Examiner respectfully disagrees that these amended features integrate the judicial exception into a practical application. The Applicant argues that dispatch management database, 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on page 4 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-2 have been fully considered but are moot in view of the amended rejection that may be found starting on page 10 of this final office action. 
	On page 4 of the Response, the Applicant argues that the prior art of record, namely Kong, Kizaki, and Bridges, does not teach or suggest the amended features of claims 1-2. In view of the 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.

	Claim 1 
A FCV management institution including an FCV management device […] to manage a plurality of FCVs; and
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II).

A dispatch management system […] to manage dispatch of the plurality of FCVs;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).


The dispatch management system […] to: receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about output of a fuel cell included in the FCV that is available for dispatch […];
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)).

Receive power shortage information including information indicating occurrence of a power shortage and information of lacking power, from a […] power shortage area where the power shortage has occurred;


Select at least one FCV having a fuel cell whose output is suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered […]; 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)). 

Send a dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area. 
This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).

Thus, claim 1 and 2, by virtue of dependence, recite an abstract idea as discussed above.

Further, claim 2 recites, in part, “wherein the dispatch management system makes an FCV disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on FCV dispatch records, and sends the FCV disposition proposal to the FCV management device”. This limitation is directed towards a mental process. 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 recite the additional elements of a FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, features for electronic recordkeeping, retrieving data from a memory (selecting an FCV based on information registered in a database), and features for transmitting data over a network (receiving/sending information to an FCV management device). The FCV management device,  FCV management system, FCV management database, dispatch management database, and memory storing executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network are considered to be additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Accordingly, the FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, and features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network do not integrate the abstract idea into a practical application because they do not claims 1-2 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 

	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2 are merely left with an FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, and features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network. 
	Claims 1-2 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network are considered to be additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, retrieving information from a memory, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the 
	The FCV management device, FCV management system, FCV management database, dispatch management database, and memory storing executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Viewed as a whole, claims 1-2, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2 that transform the judicial exception into a patent eligible application claims 1-2 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Kizaki U.S. Publication No. 2009/0088915, hereafter known as Kizaki, in further view of Dudar et al. U.S. Publication No. 2019/0270387, hereafter known as Dudar. 

Claim 1: Kong teaches the following:

An FCV dispatch system configured to dispatch at least one […] vehicle (FCV), the system comprising: a FCV management institution including an FCV management device having a FCV management database to manage a plurality of FCVs; and
	Kong teaches “a computer-operated meta-exchange system for providing load management for a power grid […] includes a plurality of software-driven sub-systems stored on a memory device operatively connected to the computer for aggregating power in order to facilitate continuous demand response and for emergency purposes” (¶ [0014]); “The plurality of software driven sub-systems may include […] an intelligent management sub-system comprising a microprocessor, a software protocol and database for collecting, archiving, analyzing and communicating power grid energy information […] a safety and security sub-system comprising a plurality of sensors and switches for theft detection, fault detection, isolation and recovery from a blackout […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power source connectable to the power grid” (¶ [0015]); “ The meta-exchange system may include a database” (¶ [0022]).
	Thus, Kong teaches a computer-operated meta-exchange system configured to facilitate energy demand responses for emergency purposes and comprises a database, intelligent management subsystem, safety and security sub system, and a vehicle dispatch sub system comprising a plurality of vehicles; equivalent to a FCV management institution including an FCV management device having a FCV management database to manage a plurality of FCVs. 

	A dispatch management system […] to manage dispatch of the plurality of FCVs,
	Kong teaches “The plurality of software driven sub-systems may include at least the following sub-systems in cooperative communication with each other: […] an intelligent management sub-system comprising a microprocessor, a software protocol and database for collecting, archiving, analyzing and communicating power grid energy information […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power 14 and feed power into the grid” (¶ [0082]). 
	Thus, Kong teaches a system including a vehicle dispatch sub system that may communicate and broadcast requests to a plurality of vehicles to provide power at a particular location (equivalent to a dispatch management system configured to manage dispatch of the plurality of vehicles).

	Wherein the dispatch management system comprises a memory storing executable instructions and is programmed to:
	Kong teaches “The meta-exchange system operates over a communications network and includes a plurality of software-driven sub-systems stored on a memory device operatively connected to the computer for aggregating power in order to facilitate continuous demand response and for emergency purposes” (¶ [0014]); “The software in memory 42 may include one or more separate programs, each of which comprises an ordered listing of executable instructions for implementing logical functions […] the software in the memory 42 includes a […] meta-exchange system […] a vehicle dispatch system 160” (¶ [0092]).
	Thus, Kong teaches that the vehicle dispatch subsystem may be stored on a memory device comprising software/executable instructions for implementing the logical functions; equivalent to wherein the dispatch management system comprises a memory storing executable instructions. 

receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch […], from the FCV management device;
	Kong teaches “ vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation. In such situations, the in-vehicle unit can be alerted through the dispatch system, which uses GPS tracking to detect vehicles within a certain proximity” (¶ [0082]). 
	Thus, Kong teaches a system configured to detect, via GPS tracking, vehicles within a certain proximity, such that these detected vehicles can be alerted by the dispatch system (equivalent to receiving available vehicle information about at least one vehicle that is available for dispatch, from the vehicle management device). 

Receive power shortage information including information indicating occurrence of a power shortage and information of lacking power, from a computer arranged in a power shortage area where the power shortage has occurred;
	Kong teaches “vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation” (¶ [0082] ); “using the system integrated safety and security sub-system to generate an emergency power request” (¶ [0027]); “ Each of the plurality of subscribers may be a power consumer and a renewable power generator” (¶ [0017]); “a docking and interface sub-system […] communicatively coupled to each of the plurality of subscribers for determining the analytics from appliance usage” (¶ [0015]); “The docking and interface sub-system may be operable to determine analytical data on appliance use associated with the power consuming appliance.” (¶ [0022]); “an appliance-based operating system” (¶ [0093]); “The digital dashboard and power monitoring system 200 provides inputs to the intelligent management system 120 through communicating with a plurality of building automation and metering systems to collect, archive, analyze and communicate energy information and storing this in a database” (¶ [0086]);“method of load management may involve the following steps […] receiving an emergency demand for power” (¶ 
	Thus, Kong teaches a system comprising a plurality of operatively connected subsystems that are configured to monitor/collect/analyze energy information from a plurality of subscriber appliances (comprising appliance based operating systems), power generators, building automation systems, and metering systems. Further, the subsystems may utilize the collected information to determine whether an emergency demand for power is due to a power outage, voltage dip, or peak shaving event; equivalent to receiving power shortage information including information indicating occurrence of a power shortage and information of lacking power, from a computer arranged in a power shortage area where the power shortage has occurred.

Select at least one FCV […] suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered […];  
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); ““dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]); “The vehicle dispatch system 160 communicates with a plurality of in-vehicle units, each preferably comprising a smartcard, of electric vehicles having power equipment connected to the power grid 14.” (¶ [0080]); “The in-vehicle unit can further include a cellular mobile set that is embedded in the unit 20. Wireless communication can also be used as a form of enforcement to identify any illegal or unauthorized vehicle” (¶ [0081]). 
	Thus, the system of Kong is configured to locate vehicles near an affected location with an emergency situation, such that these vehicles may be assigned and directed to the affected location to supply power; equivalent to selecting at least one vehicle suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information. Further, Kong teaches that the vehicle dispatch system may communicate wirelessly with a vehicle to determine whether it is an illegal or unauthorized vehicle to connect to the power grid; equivalent to selecting at least one registered FCV. Further, the operatively coupled subsystems of Kong can monitor/collect/analyze information energy information, determine whether an emergency power request is due to a power outage, and store the data in a database; equivalent to power shortage information registered in a database.  

Send a dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area. 
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); “ vehicle dispatch sub-system may be operable to communicate with in-vehicle units associated with a plurality of electrically powered vehicles, each of the vehicles having a power source which is connectable to the power grid” (¶ [0022]); “dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]).
	Thus, the system of Kong is configured to receive an emergency power request and locate vehicles near an affected location, such that the dispatch sub system may communicate with 

	Although Kong teaches a system configured to receive emergency power requests and locate vehicles near an affected location, such that a vehicle dispatch sub system may communicate with these vehicles to direct them to the affected location to supply power, Kong does not explicitly teach that these vehicles are fuel cell vehicles (FCVs). 

	However, Kizaki teaches a system for dispatching assistance fuel cell vehicles to supply power to another vehicle that requires assistance via an electric cable. In particular Kizaki teaches “a vehicle assistance system including an assistance vehicle provided with a power source […] and an electric cable which electrically connects the assistance vehicle to the assisted vehicle, wherein the power of the power source is supplied from the assistance vehicle to the assisted vehicle via the electric cable” (see abstract). Further, “the assistance vehicle may be a vehicle (a fuel cell vehicle) provided with a fuel cell and driven by power supplied from this fuel cell. In such a case, the fuel cell of the assistance vehicle may function as the power source which supplies the power to the assisted vehicle.” (¶ [0009]). Thus, the system of Kizaki for providing an assistance fuel cell vehicle to provide power to another power source requiring assistance is equivalent to the FCVs managed by the FCV dispatch system.

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the fuel cell vehicle of Kizaki that provides power to a power source requiring assistance for the vehicles that are dispatched by the system of Kong to provide power to areas affected by . Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the system of Kong and Kizaki are compatible as they share capabilities and characteristics; namely they are directed to systems comprising vehicles that provide assistance to other power sources by supplying power. Furthermore, one of ordinary skill in the art would have been motivated to modify the system of Kong with the teachings of Kizaki by making this simple substitution, as described above, with the purpose to further help “mitigate and reverse climate change” (¶ [0061]), as suggested by Kong. 

	Although Kong teaches a system configured to receive emergency power requests and locate vehicles near an affected location, such that a vehicle dispatch sub system may communicate with these vehicles to direct them to the affected location to supply power, Kong/Kizaki does not explicitly teach that the vehicle dispatch subsystem has a dispatch management database to manage dispatch of the plurality of FCVs. Further, Kong/Kizaki does not explicitly teach receiving available FCV information including information about output of a fuel cell included in the FCV that is available for dispatch from the FCV management device. Further, Kong/Kizaki does not explicitly teach selecting at least one FCV having a fuel cell whose output is suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered in the dispatch management database.

	However, Dudar teaches the following:
	A dispatch management system having a dispatch management database to manage dispatch of the plurality of FCVs;
	Dudar teaches “in response to receiving a power request, selecting, by the server, one or more of the first vehicles and the second vehicles based on the vehicles characteristics and the power request, and instructing the selected ones of the first vehicles and the second vehicles to 300 includes the primary vehicle(s) 100, the secondary vehicle(s) 102, a computing device 302, and a power management server 304” (¶ [0027]); “a power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] the primary and secondary vehicles send vehicle characteristics and their locations to the power management server” (¶ [0019]); “ The vehicles 100 and 102 may be […] fuel cell vehicles, etc.” (¶ [0020]). 
	Thus, Dudar teaches a system comprising a power management server that is configured to receive vehicle characteristic/location data and dispatching vehicles to a location associated with a power request, where the vehicle may be fuel cell vehicles; equivalent to a dispatch management system having a dispatch management database to manage dispatch of the plurality of FCVs.

receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about output of a fuel cell included in the FCV that is available for dispatch, from the FCV management device;
	Dudar teaches “a power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] From time to time, the primary and secondary vehicles send vehicle characteristics and their locations to the power management server. The vehicle characteristics includes whether it is a primary or secondary vehicle […] and/or current fuel level, etc. […] Using the locations of the primary and secondary vehicles and their vehicle characteristics, the power management server selects one or more of the primary and secondary vehicles to proceed to the location associated 304 selects one or more of the vehicles 100 and 102 to respond to the request. The selection is based on several factors, including […] the fuel level of the vehicles 100 and 102, and/or the type of power the vehicles 100 and 102 are able to generate, etc. For example, the power management server 304 may exclude vehicles 100 and 102 that have fuel levels that indicate that the vehicle 100 and 102 cannot generate power for at least a threshold period of time.” (¶ [0030]).
	Thus, Dudar teaches a power management server that is configured to receive vehicle characteristic/location data that may indicate a current fuel level of the vehicle, where the system may instruct an available vehicle with a suitable fuel level to generate power for at least a threshold period of time to proceed to a location associated with a power requirement; equivalent to receiving available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about output of a fuel cell included in the FCV that is available for dispatch, from the FCV management device.

Select at least one FCV having a fuel cell whose output is suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered in the dispatch management database;  
	Dudar teaches “An operator interacts with the computing device 302 (e.g., via an application, via a website, etc.) to input power requirements to the power management server 304 […] the power requirement may specify a street address (e.g., “29 Calle Washington”) or coordinates” (¶ [0029]);  “For example, a hospital may need power to operate a wing after a natural disaster.” (¶ [0019]); “the power management server 304 determines if the vehicle(s) 100 and 102 selected at block 710 are suitable to meet the requirements of the request” (¶ [0042]); “ The power management server 304 selects one or more of the vehicles 100 and 102 to respond to the request. The selection is based on several factors, 100 and 102, and/or the type of power the vehicles 100 and 102 are able to generate, etc. For example, the power management server 304 may exclude vehicles 100 and 102 that have fuel levels that indicate that the vehicle 100 and 102 cannot generate power for at least a threshold period of time.” (¶ [0030]). 
	Thus, Dudar teaches a power management server that is configured to receive a power requirement request from a client device (such as from a hospital after a natural disaster) and the system may select an available vehicle with a suitable fuel level to generate power for at least a threshold period of time to proceed to a location associated with a power requirement request; equivalent to selecting at least one FCV having a fuel cell whose output is suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered in the dispatch management database.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong/Kizaki with the teachings of Dudar by incorporating the power management server configured to receive fuel cell vehicle (FCV) characteristic/location data from a plurality of FCVs that may indicate a current fuel level of the vehicle and selecting an available FCV with a suitable fuel level to generate power for at least a threshold period of time to proceed to a location associated with a power requirement request, as suggested by Dudar, into the system of Kong/Kizaki that is configured to dispatch vehicles to supply power at locations affected by an emergency. One of ordinary skill in the art would have been motivated to incorporate such features into the system of Kong/Kizaki with the purpose to “determine which vehicles 100 and 102 are eligible to be selected” (¶ [0041]) and determine which vehicles “are suitable to meet the requirements of the request” (¶ [0042]), as suggested by Dudar. Accordingly, such features would further “help improve the grid's capability of maintaining sustainability” (¶ [0206]), as suggested by Kong. Further, one of ordinary skill in the art would Dudar are compatible with the system of Kong/Kizaki as they share capabilities and characteristics; namely, they are both systems directed towards dispatching vehicles to supply power at locations that have been affected by an emergency. 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Kizaki U.S. Publication No. 2009/0088915, hereafter known as Kizaki, in further view of Dudar et al. U.S. Publication No. 2019/0270387, hereafter known as Dudar, in further view of Bridges et al. U.S. Patent No. 10,892,639, hereafter known as Bridges. 

Claim 2: Kong/Kizaki/Dudar teaches the limitations of claim 1. 
	Although Kong/Kizaki/Dudar teaches a system configured to manage and dispatch a plurality of FCVs to areas affected by emergent power outage events, Kong/Kizaki does not explicitly teach that the dispatch management system makes a disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on dispatch records, and sends the disposition proposal to the FCV management institution. 

	However, Bridges teaches the following:
	Wherein the dispatch management system makes an […] disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one […] required to resolve a power shortage in the frequent power shortage area, based on […] dispatch records, and sends the […] disposition proposal to the […] management device.
	Bridges teaches ““Electric resource” as used herein typically refers to electrical entities that can be commanded to do some or all of these three things: take power (act as load), provide 106 constitute a scheduling system that has multiple functions and components […] data collection (gathers real-time data and stores historical data); projections via the prediction engine 704, which inputs real-time data, historical data, etc.; and outputs resource availability forecasts; optimizations built on resource availability forecasts, constraints, such as command signals from grid operators” (col. 12: 60- col. 13: 2). Further, Bridges teaches “scheduling function can enable a number of useful energy services, including: ancillary services, such as rapid response services and fast regulation; energy to compensate for sudden, foreseeable, or unexpected grid imbalances” (col. 13: 6-12). Further “power aggregation system 100 […] controls the load presented by many charging/uploading electric vehicles 200 to provide power services (ancillary energy services) such as regulation and spinning reserves” (col. 13: 16-19). 
	Thus, Bridges teaches a system that may determine electric vehicle connection trends and may call upon/schedule the electric vehicles to perform ancillary power services, such as providing power to a power grid to compensate for sudden, foreseeable grid imbalances, where a prediction engine may input real-time data/historical data and output resource availability forecasts to respond to the foreseeable grid imbalances in an area. This feature is equivalent to a system that makes a vehicle disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one vehicle required to resolve a power shortage in the frequent power shortage area, based on vehicle dispatch records, and sends the vehicle disposition proposal to the management device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong/Kizaki/Dudar with the teachings of Bridges by incorporating a feature for analyzing historical data to determine electric vehicle resource availability in order to generate schedules for the electric vehicles to provide power services in response to foreseeable grid imbalances in an area, as taught by Bridges, into the system of Kong/Kizaki/Dudar that is configured to dispatch FCVs to supply power at particular location. One of ordinary skill in the art would have been motivated to make this modification when one considers “these predictions help to guide predictions of total system availability as well as to determine a more accurate cost function for resource allocation” (col. 10: 29-32), as suggested by Bridges. Further, one of ordinary skill in the art would have recognized that the teachings of Bridges are compatible with the system of Kong/Kizaki/Dudar as they share capabilities and characteristics; namely, they are both systems directed towards calling upon vehicles to provide ancillary power to a power source in response to a need for increased power in the power source’s area.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628